Citation Nr: 1647363	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for IgA nephropathy with focal segmental necrotizing lesions ("IgA nephropathy").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which reduced the disability rating for IgA nephropathy from 30 percent to noncompensable (zero percent), effective July 1, 2009.  

In February 2015, the Veteran testified at a hearing before the undersigned at the RO, and a transcript of that hearing is of record.

In April 2015, the Board determined that the rating reduction for the IgA nephropathy was not proper and remanded the case in for additional development.  The AOJ was instructed to obtain updated VA treatment records and provide the Veteran with an opportunity to allow VA to obtain treatment records from a private physician, Dr. K.N., or provide the records himself.  VA treatment records were subsequently associated with the claims file, and letters were sent to the Veteran in May and October 2015 that included forms to authorize VA to obtain records from Dr. K.N.  No response from the Veteran was received, but he indicated in November 2015 that he had enclosed all the remaining information or evidence to support his claim, or that he had no other information or evidence to give VA to support his claim, and requested that his claim be decided as soon as possible.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's IgA nephropathy has not more nearly approximated symptoms of constant albuminuria with some edema, definite decrease in kidney function, or hypertension with diastolic readings of predominantly 120 or more.

2.  For the period of appeal from July 1, 2014, the Veteran's IgA nephropathy has been productive of increased urinary daytime voiding at intervals of one hour or less.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to July 1, 2014, the criteria for a disability rating in excess of 30 percent for IgA nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7599-7502 (2015).

2.  For the period of appeal from July 1, 2014, resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent for IgA nephropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7599-7502 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in February 2008, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in January 2009 and January 2012 to obtain medical evidence regarding the nature and severity of the disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the disability.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's IgA nephropathy is rated under Diagnostic Codes 7599-7502.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the genitourinary system (Diagnostic Code 7599) is rated under the criteria for chronic nephritis (Diagnostic Code 7502).

Diagnostic Code 7502 for chronic nephritis, uses the criteria for renal dysfunction to establish disability ratings.  38 C.F.R. § 4.115b, Diagnostic Code 7502. 

For situations where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, a 30 percent rating is warranted.  38 C.F.R. § 1.115a.  

For constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, a 60 percent rating is warranted.  Id.

Where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent rating is designated.  Id.

Disabilities requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, merit a 100 percent rating.  Id.

Albuminuria is also known as proteinuria and is the presence of an excess of serum proteins in the urine.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).  Edema is the presence of abnormally large amounts of fluid in the intercellular tissue spaces of the body.  Evans v. Brown, 9 Vet. App. 273, 277 (1996).

Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Increased Rating for IgA Nephropathy

The Veteran asserts that a higher rating is warranted for his IgA nephropathy because he has permanent damage to his kidneys and will always have the disease.  See the May 2009 notice of disagreement.  He also indicates that he has had an increase in protein loss since his diagnosis in 1997, and that although his condition remained stable for many years, he has had to make many life changes and endure many hardships since his diagnosis.  He states that he has adhered to a strict diet and averages 24 bathroom breaks per day, which prevents him from getting adequate sleep and makes him tired during the day.  See the July 2015 statement.

The Board has carefully reviewed the evidence of record and finds that a rating in excess of 30 percent is not warranted for any period of the appeal based on the rating criterial for renal dysfunction.  For a 60 percent rating, the evidence must show that the IgA nephropathy causes constant albuminuria with some edema, definite decrease in kidney function, or hypertension with diastolic readings of predominantly 120 or more.  38 C.F.R. § 4.115b, Diagnostic Code 7502.  In this case, the evidence shows there is not constant albuminuria with edema, definite decrease in kidney function, or hypertension with diastolic readings of predominantly 120 or more.  

However, a rating of 40 percent is warranted for the period of appeal from July 1, 2014, based on urinary frequency including a daytime voiding interval of less than one hour.  Under the criteria for urinary frequency, a schedular maximum 40 percent rating is warranted for daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.

VA treatment records indicate that in January 2008, the Veteran was taking 10 milligrams (mg) of lisinopril and fish oil for his IgA nephropathy.  His blood pressure was 112/78 and he denied having urinary frequency, dysuria, hematuria, or nocturia.  He indicated that his private doctor, Dr. K.N., told him that his kidney function was normal.  

The Veteran was afforded a VA examination in January 2009.  He reported that he urinated six times (intervals of three hours) during the day, and twice at night (intervals of three hours).  He did not have symptoms of weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones with pain, or frequent infections.  His blood pressure was taken three times and the readings were 128 (systolic)/75 (diastolic), 125/78, and 114/67.  Lab tests showed a complete blood count (CBC) within normal limits, hemoglobin level of 13.8 g/dL, hematocrit level of 39.8 percent, comprehensive metabolic panel test was within normal limits, and the urinalysis was absent of protein, sugar, red blood cell (RBC), hyaline casts, and granular casts.  

In June 2009, the Veteran was seen at VA for the first follow-up examination since the January 2008 appointment.  His blood pressure was 110/73.  No symptoms of his IgA were noted.  In July 2009, the Veteran was seen by a VA renal/nephropathy clinic.  He reported symptoms of frequency and occasional discoloration of urine, and left flank pain that occurred once per month.  He denied symptoms of polyuria, dysuria, and hematuria.  His blood pressure was 135/81, urine was negative for protein, and he was noted to have chronic kidney disease (glomerular filtration rate 86) secondary to the IgA nephropathy.  The Veteran was advised to follow up with the clinic in a year.  In August 2009, the Veteran's blood pressure 129/79 and it was noted to be well-controlled at home.  The treating doctor noted that the Veteran did not have a history of hypertension and therefore, his diagnosis would be inactivated.

In March 2010, the Veteran reported that he had shingles in his left lateral thigh, which was treated by his private physician.  In December 2010, he was noted to be asymptomatic without any change in frequency, hematuria, dysuria, or flank pain.  His blood pressure was 123/88, a urinalysis showed trace proteinuria, and he was noted to have stage 1-2 chronic kidney disease.

In January 2011, the Veteran's blood pressure was 117/78, in June 2011 it was 124/88, and in November 2011 it was 129/78.  In June, the Veteran denied having dysuria or other urinary symptoms.  In November, his IgA nephropathy was noted to be in remission.  

The Veteran underwent another VA examination in January 2012.  There was no evidence of renal dysfunction; kidney, ureteral, or bladder calculi (urolithiasis); urinary tract or kidney infection; tumors or neoplasms; or kidney transplant or removal.  Results of laboratory studies and a urinalysis did not show significant findings or results, including being negative for proteinuria (albumin).  The examiner noted that the Veteran was taking lisinopril and that the most recent VA treatment records noted that the IgA was in remission.  

In May 2012 VA treatment records, the Veteran's blood pressure was 127/88.  He was noted to have no history of hypertension and was still taking lisinopril and fish oil for the IgA nephropathy.  In November 2012, the Veteran was noted to have an increase in his microalbuminuria/creatinine ratio; his lisinopril was increased to 20 mg daily.  His blood pressure was 116/74 and he had no urinary complaints.

After the "slight increase" in albuminuria noted in November 2012, the Veteran was seen again for his IgA nephropathy in January 2013.  The treating doctor noted that the disease did not appear to be progressing, but given that the proteinuria was increasing "a bit," the Veteran's lisinopril was increased to 30mg per day and he was advised to be seen for a follow-up appointment in six months (instead of a year).  In July 2013, the Veteran reported doing well except for increased fatigue at the end of the day since taking 30 mg of lisinopril.  He denied any urinary symptoms.  Labs were taken, which indicated that the Veteran's microalbuminuria had come down and that his renal function was within normal limits and was stable.  The lisinopril was therefore decreased to 20 mg daily.  The Veteran's blood pressure was 104/65.  

Treatment reports from Dr. K.N. indicate that the Veteran was seen in October 2013 for evaluation and management of proteinuria, with a note that that the Veteran had last been seen in April 2010.  The treatment record indicates that a urinalysis in September 2013 showed trace protein; however, his serum creatinine had been stable.  A urinalysis was completed, which was negative for protein.  The Veteran's blood pressure was 122/80.  He was started on Lovaza in addition to the lisinopril.  

In December 2013 VA treatment records, the Veteran's blood pressure was 105/71.  The doctor noted that the IgA nephropathy was stable and that it did not appear to be progressing.  

In September 2014, the Veteran's blood pressure was 119/75.  He was noted to be followed by the nephropathy clinic, but not followed by Dr. K.N. anymore.  Lab tests showed that the Veteran's liver enzymes were slightly above the normal range; he was told to have them rechecked in a few weeks.  Lab tests were taken again in November 2014, which showed normal renal function and minimal microalbuminuria.  He did not have any voiding symptoms, but was assessed as having an iron overload and possible hemochromatosis.  The Veteran's regimen of 20 mg lisinopril and fish oil was continued.  He subsequently had a colonoscopy in November 2014, which showed a polyp in the ascending colon, diverticulosis in the ascending and transverse colon, and non-bleeding internal hemorrhoids.  The examination was otherwise normal.  In a December 2014 treatment record, it was noted that the Veteran had an elevated aspartate aminotransferase (AST) test in September 2014, but otherwise normal liver function tests (LFTs).  His blood pressure was 121/82.

The Veteran testified in a February 2015 Board hearing that he urinated approximately 10-12 times throughout the day and 3-4 times at night.  He stated that when he traveled he had to plan stops to include at least once per hour, and  constantly monitored his urine to see if there are changes in color or blood, but did not wear absorbent materials.  The Veteran asserted that "all of the sudden things [had] changed" in July 2014, and VA told him in July that his BUN or creatine levels were elevated in his urine.  He stated that he has always felt pretty well physically.

In September 2015, the Veteran's renal function, liver enzymes, potassium, calcium, sodium, and protein were all normal.  His blood pressure was 132/82.

As such, the Board finds that a higher rating is not warranted at any point during the period of appeal based on renal dysfunction, as the criteria for a 60 percent rating (or even more severe 80 percent rating) have not been met.

First, an increased rating is not warranted on the basis of constant albuminuria with some edema.  Although the Veteran's albuminuria was noted to show a "slight increase" in November 2012 and in 2013, there is no evidence of edema, which is required for a 60 percent rating.  In addition, VA treatment records from July 2009, July 2013, November 2014, and September 2015 show normal or minimal evidence of albuminuria; VA examinations in January 2009 and January 2012 were negative for evidence of albuminuria; and an October 2013 treatment report from Dr. K.N. was negative for protein.

Second, an increased rating is not warranted on the basis of a definite decrease in kidney function.  VA treatment records and VA examinations consistently note that the Veteran's renal (kidney) function was normal.  There is no evidence of a definite decrease in kidney function.    

Third, an increased rating is not warranted on the basis of hypertension at least 40 percent disabling under Diagnostic Code 7101, which requires diastolic readings of predominantly 120 or more.  The medical evidence of record shows that the Veteran's blood pressure never showed a diastolic reading of more than 88.

However, a rating of 40 percent is warranted for the period of appeal from July 1, 2014, based on the Veteran's symptom of urinary frequency of less than one hour intervals during the daytime.  The Board notes that this symptom is not documented in the medical evidence of record, and is based solely on the Veteran's report in the February 2015 Board hearing.  The Veteran did not indicate in the Board hearing when his urinary frequency rose to the level of less than one hour intervals, but noted that all of the sudden things [had] changed" in July 2014.  As such, a 40 percent rating is warranted for the period of appeal from July 1, 2014.  

A 40 percent rating is not warranted for the appeal period prior to July 1, 2014 based on urinary frequency, as the January 2009 VA examination report indicates that the Veteran reported urinary frequency intervals of approximately three hours, in December 2010 he was noted to be asymptomatic without any change in frequency,  in June 2011 he denied any urinary symptoms, and in July 2013 he again denied having any urinary symptoms. 

In sum, a higher rating is not warranted at any point during the period of appeal based on renal dysfunction.  However, affording the Veteran the benefit of the doubt, the evidence supports a rating of 40 percent, but no higher, for the period of appeal from July 1, 2014 based on urinary frequency.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including increased urination, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to July 1, 2014, a rating in excess of 30 percent for the IgA nephropathy is denied.

For the period of appeal from July 1, 2014, a rating of 40 percent for the IgA nephropathy is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


